Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered. Claims 1-6, 8, 11-14  and 17 are currently under examination on the merits
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, 12-14 and 17 are rejected under 35 U.S.C. 103 as obvious over Tawara (JP2001-004986, ‘986 hereafter) in view of Choi et al (US 2012/0249940, ‘940 hereafter) and Ashizawa et al (WO 2013/099937, of record, ‘937 hereafter).
Regarding claims 1-2, 5-6, 8, 11, 14 and 17, ‘986 discloses a liquid crystal display device comprising a pair of glass or plastic substrates having electrodes (Fig 1, layer 1A , 2A, 1B and 2B), an adhesive layer functioning as an alignment layers (Fig 1, layer 3A and 3B), and a  liquid crystal layer with liquid crystallinity and having a In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (MPEP 2144.09 (I)). 
Regarding claims 3 and 4, modified ‘986 teaches all the limitations of claim 1,  ‘940 also discloses that the alignment agent composition contains a diamine having a first side chain in an preferred amount range of  13 to 30 mol% based on the diamine component ([0372], 15 mol% alkylated aromatic diamine; [0381], preferably 6.5 mol% alkylated aromatic diamine), and a diamine having second side chain in an preferred amount of 2 to 17 mol% based on diamine component ([0372], 1 mol% photoreactive 
Regarding claims 12 and 13, modified ‘986 teaches all the limitations of claim 1, ‘937 also discloses that the solvents as listed in the present claims 12 and 13 can be used in a polyimide-based alignment agent composition([0121] and [0122]). 

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive. The current rejection as set forth above in paragraph 7 does not require chemically modifying Irgacure 379 to render a new chemical compound of P1. As discussed above, the cited references teach that the photo-radical generator being Irgacure 379, which has a chemical formula substantially similar to the instantly claimed chemical formula P1, which is sufficient to motivate one of ordinary skill in the art to use the photo-radical generator having structural formula P1 as presently claimed, to render the liquid crystal aligning agent having desired photo-curing properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (MPEP 2144.09 (I)). 
 For the reason set for above and of recorded, the claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782